Name: Commission Regulation (EC) No 249/94 of 3 February 1994 adjusting the codes and the description of certain products listed in the Annexes to Regulation (EEC) No 2405/89 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables and in the Annex to Regulation (EEC) No 1129/93 fixing the minimum import price applicable to certain types of processed cherries during the 1993/94 marketing year
 Type: Regulation
 Subject Matter: tariff policy;  prices;  foodstuff
 Date Published: nan

 4. 2. 94 Official Journal of the European Communities No L 31 /5 COMMISSION REGULATION (EC) No 249/94 of 3 February 1994 adjusting the codes and die description of certain products listed in the Annexes to Regulation (EEC) No 2405/89 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables and in the Annex to Regulation (EEC) No 1129/93 fixing the minimum import price applicable to certain types of processed cherries during the 1993/94 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, 2641 /91 (*) and in the Annex to Council Regulation (EEC) No 1 129/93 (6) no longer correspond to those in the combined nomenclature ; whereas the said Annexes should therefore be amended : whereas the opportunity should be taken while amend ­ ing the said Annexes to correct the errors in layout affec ­ ting the proper use of the combined nomenclature ; whereas Article 1 of this Regulation should be made applicable as from the date of entry into force of Regula ­ tion (EEC) No 2205/92 and Article 2 as from the date of entry into force of Regulation (EEC) No 1129/93 ; Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569f92 (2), and in particular Articles 9 (6), 14 (3) and 15 (4) thereof, Whereas Commission Regulation (EEC) No 2205/92 of 14 July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff (3) contains the combined nomenclature currently in force ; Whereas certain codes and descriptions appearing in the Annexes to Commission Regulation (EEC) No 2405/89 (4), as last amended by Regulation (EEC) No Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 Regulaton (EEC) No 2405/89 is hereby amended as follows : 1 . In Annex I, the text '0711 90 50    Mushrooms :     Cultivated mushrooms Other 2,00 2,00' is replaced by the following text : 071 1 90 40    Mushrooms :     Of the species Agaricus :      Cultivated mushrooms      Other     Other :      Cultivated mushrooms      Other 071 1 90 60 2,00 2,00 2,00 2,00', (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 166, 20 . 6. 1992, p . 5. 0 OJ No L 267, 14. 9. 1992, p . 1 . (4) OJ No L 227, 4. 8 . 1989, p. 34. 0 OJ No L 247, 5. 9 . 1991 , p . 11 . (6) OJ No L 114, 8 . 5. 1993, p. 29. No L 31 /6 Official Journal of the European Communities 4. 2. 94 the text 'ex 0811 90 90 Other :   Sour cherries (Prunus cerasus)   Other cherries 2,00 2,00' is replaced by the following text :    Cherries :     Sour cherries (Prunus cerasus) Other 0811 90 75 0811 90 80 2,00 2,00', and the text '2003 10 2003 10 10 2003 10 90 Mushrooms :  Cultivated  Other 2,40 2,40' is replaced by the following text : '2003 10 2003 10 20 2003 10 30 2003 10 80  Mushrooms :   Of the species Agaricus :    Provisionally preserved, completely cooked    Other Other 2,40 2,40 2,40'. 2. In Annex II, the text '0711 90 50 |    Mushrooms' is replaced by the following text : ' I    Mushrooms : 071 1 90 40 071 1 90 60     of the species Agaricus     Other', the text 'ex 0811 90 90    Other :     Cherries' is replaced by the following text :   Other :    Cherries :     Sour cherries (Prunus cerasus)     Other', 0811 90 75 0811 90 80 and the text '2003 10 2003 10 10 2003 10 90  Mushrooms :   Cultivated   Other' is replaced by the following text : '2003 10 2003 10 20 2003 10 30 2003 10 80  Mushrooms :   Of the species Agaricus :    Provisionally preserved, completely cooked    Other   Other'. 4. 2. 94 Official Journal of the European Communities No L 31 /7 Article 2 In the Annex to Regulation (EEC) No 1129/93, the text 'ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 Other :  Sour cherries (Prunus cerasus):   Unstoned Other  Other cherries :   Unstoned   Other 48,20 54,50 48,20 54,50' is replaced by the following text :    Cherries : 0811 90 75     Sour cherries (Prunus cerasus): 0811 90 80      Unstoned      Other     Other :      Unstoned      Other 48,20 54,50 48,20 54,50'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply from 1 January 1993. Article 2 shall apply from 10 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1994. For the Commission Rene STEICHEN Member of the Commission